DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II, III and IV; drawn to: “A subperiosteal dental implant device securable to a jawbone of a patient and being detachably engageable with a drilling guide”, A drilling guide for a subperiosteal dental implant device”, “A method for securing a subperiosteal dental implant device”, respectively; there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.

Applicant’s election without traverse of Group I comprising claims 1, 2, 4 and 9-11 drawn to “A subperiosteal securement kit”, in the reply filed on 06/15/2022 is acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Claim 9 recites the limitation “the bone facing surface contacting the external surface of the jawbone”, which makes the claim unpatentable; since it claims the jawbone. The Examiner notes that the applicant could overcome this rejection by amending the claim to read “adapted to contact” or “configured to contact” the jawbone of a patient/user.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claims 1-2, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mommaerts (WO 2016198935 A1); further in view of Castaneda (US 20050085825 A1).

Regarding claim 1, Mommaerts discloses “A subperiosteal securemcnt kit” (Figure 2A; Abstract). Also, Mommaerts discloses “a subperiosteal dental implant device (101) securable to a jawbone of a patient (Figure 2A, member 101; Abstract), the subperiosteal dental implant device comprising: a frame (102) superposable to an external surface of the jawbone of the patient (Figure 2A, member 102; page 14, lines 10-35), the frame having a fixation bore (113) extending through a section thereof and being sized and shaped to receive therein a bone screw (114) (Figure 2A, members 113 and 114; page 14, lines 10-35). However, Mommaerts fails to disclose the rest of the limitations as claimed. 

On the other hand, Castaneda discloses a drilling guide (150) attachable to a fixation device/implant (10) (Figure 3, members 150 and 10; [0046]). Also, Castaneda discloses “the drilling guide (150) comprising a drilling guide body with an elongated guiding channel (158) extending therethrough and being sized and shaped to receive a drill bit therein” (figure 4, members 150 and 158; [0046]). The Examiner notes that Castaneda’s drilling guide (150) is attached to a bone implant via complementary locking mechanism (threads); additionally, the guiding channel of the drill guide (150) is in communication with a fixation bore (42/44) of the implant, when attached to the implant (Figure 1, members 150, 42 and 44; [0046]). Castaneda’s drilling guide (150) comprises a bone implant engaging portion, ending with a bone implant engaging end and a drilling tool insertion end (Examiner Figure 2/Castaneda Figure 3), opposed to the implant engaging end. Castaneda teaches the implant engaging portion being at least partially insertable in the fixation bore (42/44) (Figure 1, members 150, 42 and 44; [0046]). Castaneda discloses the drilling guide comprising a threaded section adjacent to the implant engaging end (Examiner Figure 2/Castaneda Figure 3). The Examiner further notes that Castaneda’s drilling guide has all the necessary structure for being capable of at least being partially insertable in a fixation bore, as shown in Castaneda’s Figure 5. Also, the Examiner notes that Castaneda’s drilling guide has all the necessary structure to be removably attachable to the frame of the subperiosteal dental implant device.
 
Mommaerts and Castaneda are considered to be analogous to the claimed invention because they are in the same field of bone implants and bone drilling appliances. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mommaerts to incorporate the teachings of Castaneda to create a subperiosteal implant kit comprising a drilling guide attachable to the subperiosteal dental implant device, in order to be able to guide a drill bit to cut the bone cortex (Castaneda: [0020]). 

Therefore, by taking the combined teachings of Mommaerts and Castaneda, as a whole, Mommaerts/Castaneda teaches “a drilling guide (Castaneda: Figure 3, member 150) attachable to the subperiostcal dental implant device (Mommaerts: Figure 2A, member 101), the drilling guide (Castaneda: Figure 3, member 150) being removably attachable to the frame of the subperiosteal dental implant device (Mommaerts: Figure 2A, member 101), with the guiding channel being in communication with the fixation bore (Mommaerts: Figure 2A, member 113) when the drilling guide (Castaneda: Figure 3, member 150) is attached to the frame (Mommaerts: Figure 2A, member 102),  of the subperiosteal dental implant device (Mommaerts: Figure 2A, member 101).

    PNG
    media_image1.png
    385
    1162
    media_image1.png
    Greyscale
Regarding claim 2, Mommaerts/Castaneda teaches “wherein the drilling guide (Castaneda: Figure 3, member 150) comprises a subperiosteal engaging portion (Castaneda: Figure 3, member 152) ending with a subperiosteal engaging end and a drilling tool insertion end (Examiner Figure 1/Castaneda Figure 3), opposed to the subperiosteal engaging end. Mommaerts/Castaneda teaches “the subperiosteal engaging portion being at least partially insertable in the fixation bore”; since Castaneda’s drilling guide has all the necessary structure for being capable of at least being partially insertable in a fixation bore, as shown in Castaneda’s Figure 5. Also, Mommaerts/Castaneda discloses “wherein the drilling guide further comprises a threaded section adjacent to the subperiostcal engaging end (Examiner Figure 1/Castaneda Figure 3). Additionally, Mommaerts/Castaneda discloses  “wherein the fixation bore is defined by a void section (Examiner Figure 2/Castaneda Figure 1) delimited by a peripheral wall surface facing inwardly towards the void section, the subperiosteal dental implant device (Mommaerts: Figure 2A, member 101) further comprising internal threads (Examiner Figure 2/Castaneda Figure 1) defined along at least a portion of the peripheral wall surface delimiting the void section of the fixation bore (Castaneda: 44), the peripheral wall surface and the corresponding internal threads being engageable with threads of the threaded section (Examiner Figure 1/Castaneda Figure 3) of the drilling guide (Castaneda: 150) (Castaneda Figure 1, members 150, 152 and 44; [0046] and Examiner Figure 2/Castaneda Figure 1).
[AltContent: textbox (Figure 1. Examiner Figure 1/Castaneda Figure 3)]
[AltContent: textbox (Figure 2. Examiner Figure 2/Castaneda Figure 1)]
    PNG
    media_image2.png
    506
    1103
    media_image2.png
    Greyscale

	
Regarding claim 4, Mommaerts/Castaneda teaches “wherein the guiding channel (Castaneda: 158) of the drilling guide is configured to receive the drill bit to drill a pilot hole in the jawbone of the patient (Castaneda: Figure 4, member 158; [0046]), the subperiosteal securement kit further3Serial No Lnknow nAty. Dk1 No ROIC0139PUSA comprising a bone screw (Mommaerts: 114) insertable in the fixation bore of the subperiosteal dental implant device and securable in the pilot hole defined in the jawbone of the patient” (Mommaerts: Figure 102, member 14; page 14, lines 30-35).

Regarding claim 9, Mommaerts/Castaneda discloses “wherein the frame (Mommaerts: 102) has a bone-facing surface (Examiner Figure 3/Mommaerts Figure 2A) and an implant head receiving surface (Mommaerts: 104a) opposed to the bone-facing surface with the bone-facing surface contacting the external surface of the jawbone when the frame is superposed thereto” (Examiner Figure 3/Mommaerts Figure 2A and Mommaerts: Figure 2A, member 102; page 114, lines 10-35). Also, Mommaerts/Castaneda discloses “the fixation bore (Mommaerts: 113) extending between the bone-facing surface and the implant head receiving surface” (Mommaerts: Figure 2A, member 113; page 14, lines 13-31).
[AltContent: textbox (Figure 3. Examiner Figure 3/Mommaerts Figure 2A.)]
    PNG
    media_image3.png
    645
    1197
    media_image3.png
    Greyscale


Regarding claim 10, Mommaerts/Castaneda discloses “wherein the drilling guide (Castaneda: 150) body includes a subperiosteal engagement shoulder (Examiner figure 1/Castaneda Figure 3) having a shoulder profile and abuttable against the implant head receiving surface (Mommaerts: 104a) of the frame along a contact section, the implant head receiving surface having a frame profile” (Mommaerts: page 14, line 20). Additionally, Mommaerts/Castaneda discloses “the shoulder profile of the subperiosteal engagement shoulder being complementary in shape with the frame profile along the contact section”, since the shoulder profile of the drilling guide disclosed by Castaneda has all the necessary structure to be complementary in shape with the frame profile disclosed by Mommaerts along the contact section. 

	Regarding claim 11, Mommaerts/Castaneda discloses “wherein the drilling guide (Castaneda: 150) body comprises a main section with a drilling tool insertion end and a subperiosteal engaging portion ending with a subperiosteal engaging end, opposed to the drilling tool insertion end (Examiner Figure 1/Castaneda Figure 3). Also, Mommaerts/Castaneda teaches “the subperiosteal engaging portion being at least partially insertable in the fixation bore”; since Castaneda’s drilling guide has all the necessary structure for being capable of at least being partially insertable in a fixation bore, as shown in Castaneda’s Figure 5. Additionally, Mommaerts/Castaneda dicloses having a diameter smaller than a diameter of the main section with the subperiosteal engagement shoulder being located at a junction of the main section and the subperiosteal engaging portion (Examiner Figure 1/Castaneda Figure 3). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.

ROBICHAUD et al. (WO 2016201580 A1), hereafter, Robichaud.
Regarding claim 1, Robichaud discloses “A subperiosteal securement kit” (Figure 14, [0100]). Also, Robichaud discloses “a subperiosteal dental implant device securable to a jawbone of a patient ([0024]), the subperiosteal dental implant device comprising: a frame superposable to an external surface of the jawbone of the patient ([0024]), the frame having a fixation bore (180) extending through a section thereof ([0175]). Additionally, Robichaud discloses the shape of the fixation bore (180) and the cavity created by it could vary from the embodiment shown in Figures 14b and 14c. 

BRAJNOVIC (WO 2007129955 A1), hereafter, Brajnovic.
Brajnovic discloses “drilling guide (4) attachable to tubular mounting guide, which is placed in a hole in a surgical template (Figure 29, member 4; Abstract). However, the Examiner notes that Brajnovic’s drilling guide (4) is capable of being attached to a subperiostcal dental implant device that has a complementary locking mechanism. Also, Brajnovic discloses “the drilling guide (4) comprising a drilling guide body with an elongated guiding channel extending therethrough and being sized and shaped to receive a drill bit therein” (Figure 32; page 18, lines 7-22). Additionally, Brajnovic discloses “the guiding channel being in communication with the fixation bore when the drilling guide is attached to the frame of the subperiosteal dental implant device”; since in Brajnovic’s disclosure the guiding channel is in communication with the fixation bore when the drilling guide is attached to a tubular mounting guide. Therefore, since Brajnovic’s drilling guide (4) is capable of being removably attached to the frame of a subperiosteal dental implant device as well, Brajnovic discloses the limitation as claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/               Primary Examiner, Art Unit 3772